         Case 2:19-cv-12641-ILRL Document 23 Filed 08/31/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


TORREY BROWN                                                CIVIL ACTION

VERSUS                                                      NO. 19-12641

JAMES LEBLANC, ET AL.                                       SECTION: “B”(5)


                             ORDER AND REASONS

     Before the Court are plaintiff Torrey Brown’s objections to

the Magistrate Judge’s Report and Recommendation (Rec. Doc. 20),

the Magistrate Judge’s Report and Recommendation (Rec. Doc. 17),

and defendants’ motions to dismiss plaintiff’s complaint (Rec.

Doc. 12, 13, and 14.       Accordingly,

     IT IS ORDERED that plaintiff’s objections are OVERRULED and

the Magistrate Judge’s Report and Recommendation is ADOPTED as the

Court’s opinion, dismissing the instant action;

     IT IS FURTHER ORDERED that plaintiff’s motion for physical

examinations (Rec. Doc. 21) is hereby DISMISSED AS MOOT, thereby

vacating the order for a response to that motion (Rec. Doc. 22).

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff Torrey Brown is in inmate at Rayburn Correctional

Center (“RCC”). Plaintiff was convicted of two counts of first-

degree robbery, one count of simple robbery, and one count of

carjacking in the 24th Judicial District Court for the Parish of

Jefferson. Brown v. Tanner, No. 15-CV-7038 “G”(5). This issue



                                       1
        Case 2:19-cv-12641-ILRL Document 23 Filed 08/31/20 Page 2 of 7



stems    from   a   disagreement    between      plaintiff    and    the   named

defendants regarding whether plaintiff has hepatitis B and C.

      In September 2018, plaintiff attended an appointment with

Dr.   Cleveland     to   review   blood   test    results    after   plaintiff

requested he be treated for hepatitis “B” and “C.” Rec. Doc. 4-

1 at 2. At the appointment, Dr. Cleveland notified plaintiff that

the blood test was negative for both viruses and contrary to the

positive diagnoses plaintiff received in 2012 and 2018. Id.

Plaintiff asked to be tested again, and Dr. Cleveland advised

plaintiff that his body had cured itself of the disease; however,

Dr. Cleveland ordered blood tests to monitor the progression of

the disease. Id.

      Plaintiff thereafter filed a Step 1 grievance under the

Prisoner Administrative Remedy Procedure (“ARP”), where he argued

that he had several symptoms related to hepatitis B and C. Id.

at 3. Warden Tanner responded to plaintiff’s Step 1 grievance,

which was rejected. Plaintiff thereafter submitted a Step 2

grievance, “ . . . arguing that [the] 2018 lab results which Dr.

Cleveland had related a misdiagnosis of HBV and HBC totally

contradicted Warden Tanner’s [S]tep 1 response.” Id. Secretary

LeBlanc subsequently denied plaintiff’s Step 2 grievance.

      Plaintiff thereafter asserts that in early 2019 he attended

another appointment with Dr. Cleveland where “the lab results

further     contradict     the    defendants’     previous    findings      that


                                      2
       Case 2:19-cv-12641-ILRL Document 23 Filed 08/31/20 Page 3 of 7



[p]laintiff’s        body    defense       mechanism         overcame    HCV    and     HBV

exposure.” Id. at 3. Plaintiff claims that he did not receive

any treatment for symptoms related to hepatitis B and C and was

only    provided     Pepto-Bismol          and    Ibuprofen.       Id.    At    a   later

appointment in 2019 with Dr. Cleveland, plaintiff was again

tested for hepatitis B and C, and was awaiting his results at

the time he filed his complaint. Id.

       Defendants filed three separate motions to dismiss. Rec.

Docs. 12, 13, 14. The Magistrate Judge (“MJ”) recommends that

the motions to dismiss be granted, and that plaintiff’s claims

against     all   named      defendants         be   dismissed.       Rec.      Doc.    17.

Plaintiff filed objections to the MJ’s Report and Recommendation.

Rec. Doc. 20. Plaintiffs stated objection is essentially that

the motions to dismiss filed by defendant and the MJ’s report

and recommendations              “undermine[] the urgency and significance

of    the   petition    [filed      by   plaintiff].”          Rec.     Doc.    20 at    1.

Plaintiff     also     contends      that    the     motions      “contradict[]         the

relevance of all issues presented” and that Secretary LeBlanc

violated the MJ’s March 27, 2020 order to furnish a verified copy

of plaintiff’s complete medical record. Id. at 2. Plaintiff

claims that because the documents were from 2017 until 2019, the

submission “totally contradicts the judge’s order.” Id. Plaintiff

further avers that his original “Administrative Remedy Procedure”

was    specifically         in    regard     to      “   a     pattern     of    medical


                                            3
     Case 2:19-cv-12641-ILRL Document 23 Filed 08/31/20 Page 4 of 7



indifferences and disturbing labs and diagnoses stemming back to

2010.” Id.

     Law and Analysis

     The MJ noted, correctly, that “the law is well settled that

in order to set forth        a cognizable claim under § 1983, an

aggrieved party must allege that the defendant, a person acting

under the color of state law and in accordance with an established

state procedure, deprived him of his rights, privileges, or

immunities secured by the Constitution or laws of the United

States.” Rec. Doc. 17 at 4 (citing Parratt v. Taylor, 451 U.S.

527 (1981), overruled in part on other grounds,               Daniels v.

Williams, 474 U.S. 327 (1986)). Correctional facilities are not

persons for purposes of § 1983 claims.              Plaintiff’s claims

against RCC are frivolous and fail to state a claim under §

1915(e) and Rule 12(b)(6).

     Plaintiff’s complaints against the individual defendants in

their offical capacities are also dismissed. As employees of the

state, suit against them is barred by the Eleventh Amendment.

Champagne v. Jefferson Parish Sheriff’s Office, 188 F.3d 312,

313-14 (5th Cir. 1999)). Because the sovereign immunity bestowed

by the Eleventh Amendment deprives a court of jurisdiction, the

claims   so   barred   are   properly   dismissed   without   prejudice.

Warnock v. Pecos County, Texas, 88 F.3d 341, 343 (5th Cir. 1996);

Kervin v. City of New Orleans, No. 06-CV-3231, 2006 WL 2849861


                                    4
     Case 2:19-cv-12641-ILRL Document 23 Filed 08/31/20 Page 5 of 7



at *2-4 (E.D. La. Sept. 28, 2006).

     In their individual capacities, defendants LeBlanc, Tanner,

nor Kennedy were involved in the provision of medical care to

plaintiff.      However,   LeBlanc    and   Tanner       only   passed   on   ARP

grievances and Kennedy’s role was limited to responding to a

letter    plaintiff   wrote    regarding     the     effectiveness       of   Dr.

Cleveland’s treatment. The MJ correctly noted that “[i]nmates

like [p]laintiff . . . have no constitutional right to an adequate

and effective grievance procedure or to have their complaints

investigated and resolved to their satisfaction.” Rec. Doc. 17

at 5 (emphasis added)(citing Propes v. Mays, 169 Fed. Appx. 183,

184-85 (5th Cir. 2006); Geiger v. Jowers, 404 F.3d 371, 373-74

(5th Cir. 2005); Lewis, 2019 WL 5430650 at *4; Tyson v. Tanner,

No. 08-CV-4599, 2009 WL 2883056 at *5 (E.D. La. Aug. 25, 2009)).

Thusly, plaintiff’s § 1983 claims against LeBlanc, Tanner, and

Kennedy in their individual capacities are dismissed as frivolous

and for failure to state a claim under § 1915(e) and Rule

12(b)(6).

     The record and law also support the MJ’s treatment of

plaintiff’s remaining claims against Dr. Cleveland. The record

contains relevant medical procedures that plaintiff underwent at

RCC. This Court will not recite those procedures in complete

detail,   but    plaintiff    has    undergone     (1)    consultations       with

neurology; (2) seen an Ear Nose and Throat Physician; (3) Urology


                                       5
     Case 2:19-cv-12641-ILRL Document 23 Filed 08/31/20 Page 6 of 7



clinics; (4) physical therapy; (5) surgical intervention; (6)

audible testing; (7) and a colonoscopy, during his time at RCC.

Rec. Doc. 17 at 6. Plaintiff’s medical records from RCC exceed

200 pages of material.

     Regarding    plaintiff’s     claims    regarding     his    medical

treatment at RCC, the MJ aptly reasoned with record support:

    Applying these authorities to the matter at hand, no
    colorable claim of deliberate indifference on the part
    of Dr. Cleveland is apparent here. “It has been
    consistently held that an inmate who has been examined
    by medical personnel fails to set forth a valid showing
    of deliberate indifference to serious medical needs.”
    Gillis v. Goodwin, No. 13-CV-2506, 2015 WL 3622675 at *3
    (W.D. La. Jun. 9, 2015). Moreover, “… disagreement with
    the diagnostic measures or methods of treatment afforded
    by prison officials does not state a claim for Eighth
    Amendment indifference to medical needs.” Id. at *2
    (citing Norton, 122 F.3d at 292). Pertinent to this
    matter, “… the decision whether to provide additional
    treatment ‘is a example of a matter for medical
    judgment.’” Domino, 239 F.3d at 756 (quoting Estelle,
    429 U.S. at 107, 97 S.Ct. at 293). The voluminous records
    provided to the Court demonstrate that jail officials
    were attentive to Plaintiff’s medical needs, treating
    him for a variety of conditions at RCC and referring him
    to outside specialists as necessary. There is no showing
    that Dr. Cleveland “ʻ… refused to treat him, ignored his
    complaints, intentionally treated him incorrectly, or
    engaged in any similar conduct that would clearly evince
    a wanton disregard for any serious medical needs.’” Id.
    (quoting Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir.
    1985)). Even the “ʻfailure to alleviate a significant
    risk that [the official] should have perceived, but did
    not’ is insufficient to show deliberate indifference.”
    Id. (quoting Farmer v. Brennan, 511 U.S. 825, 838, 114
    S.Ct. 1970, 1979 (1994)). Where an inmate like Plaintiff
    has admittedly been examined on numerous occasions, the
    Court is hardly in a position to second-guess the
    decisions    of     professional    medical    personnel,
    particularly as to whether a specific symptom that he
    suffered was attributable to hepatitis “C” as opposed to


                                   6
      Case 2:19-cv-12641-ILRL Document 23 Filed 08/31/20 Page 7 of 7



     his long-standing GERD or H. pylori. Spears v. McCotter,
     766 F.2d 179, 181 (5th Cir. 1985). Plaintiff’s
     allegations regarding his medical care amount to a
     disagreement with the treatment provided and are
     insufficient to show a constitutional violation.
     Grumbles v. Livingston, 706 Fed.Appx. 818, 820 (5th Cir.
     2017)(failure to provide inmate with medications that
     could   cure   hepatitis  “C”   not   a   constitutional
     violation); Hendrix v. Lloyd Aschberger, P.A., 689
     Fed.Appx. 250 (5th Cir. 2017); Randall v. Behrns, 141
     Fed.Appx. 307, 309 (5th Cir. 2005), cert. denied, 547
     U.S. 1100, 126 S.Ct. 1885 (2006); Ferguson v. Arce, 101
     Fed.Appx. 980, 981 (5th Cir. 2004)(disagreement with
     treatment for hepatitis “C” insufficient to establish
     deliberate indifference); Davidson v. Texas Dept. of
     Crim. Jus., Inst. Div., 91 Fed.Appx. 963, 964-65 (5th
     Cir.), cert. denied, 543 U.S. 864, 125 S.Ct. 543 (2004).

Rec. Doc. 17 at 14-15 (emphasis added).

     The record does not support plaintiff’s two-page conclusory

objections. Plaintiff’s request that Secretary LeBlanc be held in

contempt for not submitting medical records for the past ten years

is also meritless. Secretary LeBlanc provided plaintiff’s medical

records from the relevant time period of plaintiff’s claims. The

claims and objections fail.

     New Orleans, Louisiana, this 31st day of August 2020.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    7
